   8:21-cr-00225-RFR-MDN Doc # 29 Filed: 09/21/21 Page 1 of 1 - Page ID # 50




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                    8:21CR225

      vs.
                                                                   ORDER
TALIS DALE,

                    Defendant.


      The defendant has filed a Motion to Suppress and Request for Hearing (Filing No. 25).
Accordingly,

      IT IS ORDERED:

      1. On or before September 27, 2021, the government shall file its brief in opposition to
         the defendant’s motion. See NECrimR 12.3(c).

      2. On or before October 4, 2021, the parties shall meet and confer to resolve any issues
         not requiring an evidentiary hearing, agree upon any factual stipulations to be
         presented to the court, and discuss proposed exhibits and witnesses.

      3. On or before October 12, 2021, the parties shall deliver to the undersigned’s
         chambers via email to nelson@ned.uscourts.gov or hand delivery their proposed
         witness list(s), exhibit list(s), and copies of all exhibits.

      4. A telephone status conference to discuss prehearing matters and the scheduling of an
         evidentiary hearing will be held before the undersigned magistrate judge on October
         18, 2021, at 1:30 p.m. Conferencing instructions will be provided under a separate
         order.

      Dated this 21st day of September, 2021.

                                                  BY THE COURT:

                                                  s/Michael D. Nelson
                                                  United States Magistrate Judge
